Adams, J., dissenting. I can not concur in some of the views expressed in the foregoing opinion, or the conclusion reached. The sole allegation of negligence of the defendants, the West Chicago Street Railroad Company and the Chicago Union! Traction Company, the former the owner, and the latter the lessee of the Milwaukee avenue line, is as follows: “The defendants, the West Chicago Street Railroad Company and the Chicago Union Traction Company, and each of them, and their servants, totally disregarding their duty in that behalf, recklessly and carelessly drove and. operated a train of cars upon their said railroad tracks, in said Milwaukee avenue, at a rapid rate of speed, in passing along said Milwaukee avenue, at and over where said Elston avenue intersects with said Milwaukee avenue, aforesaid.” The language used must be understood in its ordinarily accepted meaning, and certainly no intendment can be indulged in in favor of the party making the allegation. The allegation that defendants “ recklessly and carelessly drove and operated a train of cars upon their said railroad tracks,” is the same, in substance, as if the language were the defendants were reckless and careless, in that they operated a train of oars upon their said raálroad tracks on said Milwaukee avenue at a rapid rate of speed. Manifestly, as I think, the complaint is that the defendants, in passing along said Milwaukee avenue, at, etc., operated a train of cars at a rapid rate of speed, and, in so doing, they acted recklessly and carelessly. The averment is not that they so carelessly and negligently operated the train that, by reason thereof, it collided with the wagon, and it can not be so understood. The allegation was notice to the defendants that the plaintiff would rely on proof that they drove and operated the train, at the place in question, at a rapid rate of speed. I dissent from the view that the allegation may be physically cut iti two, that the words, “ at a rapid rate of speed,” may legally be eliminated, and also from the view that the word “ rapid,” which Webster defines “ very swift or quick; moving with celerity; fast,” can be held, in its application to a train, to mean one thing under some circumstances and another under other circumstances. There is absolutely no evidence that the Milwaukee avenue train was moving at a rapid rate of speed at the time of the accident. Olaf Soema, the driver of the wagon, a witness for appellee, was examined on direct, and answered as follows : Q. “ How fast, about, was the Milwaukee avenue train going ? ” A. “ Oh, it was not going very fast.” E. A. Papenfus, conductor of the Milwaukee avenue train, a witness for defendants, testified : “ As I ran northward in Milwaukee avenue, I saw the team standing there, facing Milwaukee avenue, south of the Elston track. It was on the north side of the Milwaukee avenue track, about four feet off from it. We passed by there slowly. We had the bell from the rear to stop. We slowly crossed the track and stopped to let off passengers. We were going to stop at the further crossing at Elston avenue, at the proper place.” The foregoing is all the evidence of the speed of the train, which being so, it may be said, as matter of law, there was no negligence of the said owner and lessee as alleged in the declaration. I am also of opinion from the evidence, (and waiving the pleading,) that no actual negligence of the West Chicago Street Railroad Company, or of the Chicago Union Traction Company, was proved, and that the judgment should be reversed and the cause remanded.